Case 3:20-cv-00373-JPG Document 32 Filed 03/22/21 Page 1 of 1 Page ID #1408




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CONNIE L. SNOW,
 Plaintiff,

 v.                                                                   Case No. 20–CV–00373–JPG

 ANDREW SAUL,
 Defendant.

                                            ORDER

       This is a closed Social Security disability appeal. Before the Court is the litigants’ Joint

Motion to Award Attorney Fees & Expenses. (ECF No. 31).

       The prevailing party in a Social Security disability appeal may be awarded attorney fees

and expenses under the Equal Access to Justice Act (“EAJA”). 28 U.S.C. § 2412.

       Here, the Court remanded this action in January 2021 for a new hearing. The litigants agree

that Plaintiff Connie L. Snow is a “prevailing party” and that attorney fees in the amount of

$6,487.95 are appropriate. The Court agrees too and ORDERS the following:

              •   Snow is awarded $6,487.95 for attorney fees and expenses in
                  full satisfaction of all claims for attorney fees and expenses that
                  may be payable under the EAJA, 28 U.S.C. § 2412; and

              •   Any fees paid belong to Snow and not her attorney and can be
                  offset to satisfy any preexisting debt that she may owe the
                  United States. See Astrue v. Ratliff, 560 U.S. 586 (2010). If the
                  defendant can verify that Snow does not owe a preexisting debt
                  to the Government subject to the offset, the defendant will
                  direct that the award be made payable to Snow’s attorney under
                  the EAJA assignment duly signed by Snow and counsel.

       IT IS SO ORDERED.

Dated: Monday, March 22, 2021
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE
